Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This Office Action is responsive to communication filed May 14, 2021.  Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 

4.	Claims 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Verhallen et al. (US20140289455) in view of Ninos (US20170039056).
As per claim 15, Verhallen discloses an electronic system comprises processing circuitry (e.g. see Verhallen: Fig. 4, CPU 405); a read-only memory (e.g. see Verhallen: Fig. 1, memory 2; "For example, if the memory 2 is read-only, another programmable memory, e.g. a FLASH memory (not shown) may comprise the patched instruction data" (paragraph 0048)); and data replacement circuitry coupled between the processing circuitry and the read-only memory, the data replacement circuitry comprising (e.g. see Verhallen: Fig. 4; "FIG. 4 is a diagram illustrating, in more detail, an example of a system for patching a memory including a patching circuit comprising several register pairs, wherein each register pair comprises an address register and a data register" (paragraph 0050)): Verhallen further discloses a comparator block that includes a plurality of comparators, (e.g. see Verhallen: Fig. 1, comparison unit 4; fig. 4, comparators #1-n); Verhallen further discloses a register coupled to the comparator block (e.g. Verhallen discloses "For instance, in FIG. 4 it can be seen a register pair comprising the address register 411 and the data register 412 accompanied by the comparator 410. Another 
Verhallen discloses the invention substantially as claimed, Verhallen however does not teach switching circuitry having a control input coupled to the register and having a first data input coupled to the read-only memory and a second data inputs input, and a replacement instruction storage circuit that is coupled to the second data input of the switching circuitry and that is configured to store a hard-coded instruction shared by the plurality of comparators, wherein the switching circuitry is configured to pass the hard-coded instruction to an output of the switching circuitry in response to a match at any enabled comparators in the comparator block; however, Ninos teaches switching circuitry having a control input coupled to the register and having a first data input coupled to the read-only memory and a second data inputs input, and (Ninos: Figure 2, MUX 258) a replacement instruction storage circuit (Ninos: Figure 2, Instructions generation unit 256) that is coupled to the second data input of the switching circuitry and that is configured to store a hard-coded instruction shared by the plurality of 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to look into the invention of Ninos and to modify Verhallen to include switching circuitry having a control input coupled to the register and having a first data input coupled to the read-only memory and a second data inputs input, and a replacement instruction storage circuit that is coupled to the second data input of the switching circuitry and that is configured to store a hard-coded instruction shared by the plurality of comparators, wherein the switching circuitry is configured to pass the hard-coded instruction to an output of the switching circuitry in response to a match at any enabled comparators in the comparator block as taught by Ninos as being detailed above.  In doing so, it would provide the benefit of maximizing patching capabilities while keeping the extra silicon area as small as possible as taught by Ninos (paragraph 0044); paragraphs 0042-43 and 0008, therefore being advantageous.

As per claim 17, Verhallen further teaches the electronic system defined in claim 16, wherein the enabled portion of the comparators each receives a unique reference address and each unique reference address is associated with an address in the read-only memory that requires patching (e.g. see Verhallen: "The circuit may contain a number of register pairs (e.g. n register pairs) which may be accompanied by a comparator, the comparator may be an example of the comparison unit 4 of FIG. 1. For instance, in FIG. 4 it can be seen a register pair comprising the address register 411 and the data register 412 
As per claim 19, Verhallen further teaches the electronic system defined in claim 15, wherein the register is operable to receive match information and to forward the match information to the processing circuitry (e.g. see Verhallen: "The CPU 405 may be tricked in this way to believe that data read comes from the ROM 404. The patching process may be transparent to the CPU, as it can be implemented in such a way that does not change the CPU interface with the memory and the latency experimented by the CPU" (paragraph 0053); "The multiplexer may be controlled by decision unit 480 which translates the signals from the .  

5.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Verhallen et al. (US20140289455) in view of Ninos (US20170039056) to claim 15 above, and further in view of Li et al. (US20030051119), hereinafter Li.
 	As per claim 18. Verhallen in view of Ninos does not teach wherein the switching circuitry is configured to receive stored data from the read only memory at the first data input and configured to receive replacement instruction data from a the replacement instruction storage circuit is directly coupled to the second data input of the switching circuitry; however, Li teaches wherein the switching circuitry is configured to receive stored data from the read only memory at the first data input and configured to receive replacement instruction data from a the replacement instruction storage circuit is directly coupled to the second data input of the switching circuitry (e.g. Li clearly discloses "A breakpoint detection circuit 180, as illustrated in FIG. 1, selects between the program instruction 111 associated with the respective program address 110 or a patch instruction path 185 based on the result of the comparison made by the comparison circuit 170. The breakpoint detection circuit 180 comprises, for example, a multiplexor with the 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed inventions to look into Li’s invention and to modify Verhallen in view of Ninos to include the switching circuitry is configured to receive stored data from the read only memory at the first data input and configured to receive replacement instruction data from a the replacement instruction storage circuit is directly coupled to the second data input of the switching circuitry as taught by Li since doing so would further  enhance system data operation and data throughput by providing the benefit described by Li detailed in paragraph 0040, therefore being advantageous.

6.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Verhallen et al. (US20140289455) in view of Ninos (US20170039056) to claim 15 above, and further in view of Hsu et al. (US20100107149); hereinafter Hsu.
 	As per claim 20, Verhallen does not teach the data replacement circuitry is configured to patch the given firmware instruction by providing a supervisor call instruction as the hard-coded instruction to the processing circuitry instead of the firmware instruction; however, Ninos teaches the data 
In addition, Verhallen in view of Ninos do not teach the read-only memory is configured to store firmware instructions, the processing circuitry is configured to retrieve a given firmware instruction; however Hsu teaches the read-only memory is configured to store firmware instructions.  However Hsu teaches the missing elements that are known to be required in the system of Verhallen and Ninos wherein Hsu clearly discloses "The invention discloses patching devices and methods thereof for patching firmware functions. In an embodiment of the invention, the patching device comprises a memory, an instruction generator, a first multiplexer, and a patch determination unit. The memory comprises a read-only memory (ROM) code region storing a plurality of firmware functions, and a patch function region storing a patch function provided to substitute for one of the firmware functions" (paragraph 0006)), the processing circuitry is configured to retrieve a given firmware instruction (Hsu: "The processor 102 typically contains a program counter, a register, which indicates where the system is in its instruction sequence. The program counter holds the address of the next instruction to be executed" (e.g. see Hsu’s paragraph 0029)).

 	Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed inventions to modify Verhallen in view of Ninos to include the read-only memory is configured to store firmware instructions, the processing circuitry is configured to retrieve a given firmware instruction as taught by Hsu since doing so would provide the benefit of [Hsu:  "To overcome the problem, conventional techniques use a flash ROM to replace ROM. Flash ROM is a non-volatile memory that can be electronically erased and reprogrammed. Flash ROM, however, is expensive" (paragraph 0005)].
 	Therefore, it would have been obvious to combine Verhallen, Ninos, and Hsu for the benefit of creating the electronic system as specified in claim 20, therefore being advantageous.

Allowable Subject Matter
7. 	Claims 1 and 9 are allowed.  The prior arts do not specifically teach a system has a processing circuitry and a memory circuitry is operable to receive an address in the memory circuitry and to output data stored at the address. The data exchange circuitry is arranged between the processing circuitry 

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V THAI whose telephone number is (571)272-4187.  The examiner can normally be reached Monday-Friday 8am-4pm
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9300.  
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 

September 10, 2021
/TUAN V THAI/Primary Examiner, Art Unit 2135